 Fill in this information to identify the case:

 Debtor 1              VERONICA P. MALONE
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                                                             Arizona
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                             (State)
 Case number            2:17-bk-07807-SHG
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

                               Federal National Mortgage Assocaition
 Name of creditor: _______________________________________                                                           11
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                          1846____ ____ ____
                                                         ____                            Must be at least 21 days after date       12   01   2019
                                                                                                                                   ____/____/_____
                                                                                         of this notice


                                                                                         New total payment:                          1,644.87
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                                                                                        Escrow Analysis
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                             357.31
                   Current escrow payment: $ _______________                           New escrow payment:           479.15
                                                                                                                   $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                     New interest rate:          _______________%

                   Current principal and interest payment: $ _______________           New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
           No
           Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1
        Case 2:17-bk-07807-SHG                        Doc Filed 11/05/19 Entered 11/05/19 20:02:11                                     Desc
                                                      Main Document   Page 1 of 7
Debtor 1         VERONICA P. MALONE
                 _______________________________________________________                                               2:17-bk-07807-SHG
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

           I am the creditor.
    X      I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Michelle Ghidotti
     Signature
                                                                                                Date    11/05/2019
                                                                                                        ____/_____/________




 Print:             Michelle Ghidotti-Gonsalves
                    _________________________________________________________                   Title   AUTHORIZED AGENT
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti/Berger LLP.
                    _________________________________________________________



 Address            1920 Old Tustin Ave.
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                            MGhidotti@ghidottiberger.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
          Case 2:17-bk-07807-SHG                             Doc Filed 11/05/19 Entered 11/05/19 20:02:11                                   Desc
                                                             Main Document   Page 2 of 7
                                                                                                                            PAGE 1 OF 4
 SUN AMERICAN MORTGAGE COMPANY
 314 S. Franklin Street, 2nd Floor                                                                        Annual Escrow Account
 P.O. Box 517                                                                                              Disclosure Statement
 Titusville, PA 16354

 1-888-694-4665

 https://myloanweb.com/SunAmerican                                                 ACCOUNT NUMBER:
                                                                              8872001846_ESCROWDISCSTMT_191022

                                                                                    DATE: 10/22/19


             TERREANCE MALONE                                                       PROPERTY ADDRESS
             VERONICA P MALONE                                                      11578 WEST YUMA STREET
             11578 WEST YUMA STREET                                                 AVONDALE, AZ 85323
             AVONDALE, AZ 85323


PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 12/01/2019
THROUGH 11/30/2020.
            -------- ANTICIPATED PAYMENTS FROM ESCROW 12/01/2019 TO 11/30/2020 ---------
HOMEOWNERS INS                                                 $1,203.00
PMI                                                            $1,660.92
COUNTY TAX                                                     $1,934.47
TOTAL PAYMENTS FROM ESCROW                                     $4,798.39
MONTHLY PAYMENT TO ESCROW                                         $399.86
          ------ ANTICIPATED ESCROW ACTIVITY 12/01/2019 TO 11/30/2020 ---------
                    ANTICIPATED PAYMENTS                                                           ESCROW BALANCE COMPARISON
MONTH         TO ESCROW            FROM ESCROW                  DESCRIPTION                 ANTICIPATED                 REQUIRED

                                                        STARTING BALANCE -->        $129.29                            $1,080.86
DEC                $399.86                 $138.41      PMI                         $390.74                            $1,342.31
JAN                $399.86                 $138.41      PMI                         $652.19                            $1,603.76
FEB                $399.86                 $138.41      PMI                         $913.64                            $1,865.21
MAR                $399.86                 $138.41      PMI                       $1,175.09                            $2,126.66
APR                $399.86               $1,203.00      HOMEOWNERS INS              $371.95                            $1,323.52
                                           $138.41      PMI                         $233.54                            $1,185.11
MAY                $399.86                 $138.41      PMI                         $494.99                            $1,446.56
                                           $923.66      COUNTY TAX           L1->   $428.67-                      L2->   $522.90
JUN                $399.86                 $138.41      PMI                         $167.22-                             $784.35
JUL                $399.86                 $138.41      PMI                          $94.23                            $1,045.80
AUG                $399.86                 $138.41      PMI                         $355.68                            $1,307.25
SEP                $399.86                 $138.41      PMI                         $617.13                            $1,568.70
OCT                $399.86                 $138.41      PMI                         $878.58                            $1,830.15
NOV                $399.86                 $138.41      PMI                       $1,140.03                            $2,091.60
                                         $1,010.81      COUNTY TAX                  $129.22                            $1,080.79
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS LESS THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SHORTAGE. YOUR ESCROW SHORTAGE IS $951.57.
                                             CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                       $1,165.72
ESCROW PAYMENT                                                                          $399.86
SHORTAGE PYMT                                                                            $79.29




                                        ********** Continued on reverse side ************

                                                                                        Escrow Payment Options
                                                                               I understand that my taxes and/or insurance has increased and that
                                                                               my escrow account is short $951.57. I have enclosed a check for:

                                                                                    Option 1: $951.57, the total shortage amount. I understand
Loan Number:                                                                        that if this is received by 12/01/2019 my monthly mortgage
Statement Date:              10/22/19                                               payment will be $1,565.58 starting 12/01/2019.
Escrow Shortage:              $951.57
                                                                                    Option 2: $_____________ , part of the shortage. I understand
                                                                                    that the rest of the shortage will be divided evenly and added
        Important: Please return this coupon with your check.                       to my mortgage payment each month.
                                                                                    Option 3: You do not need to do anything if you want to
                                                                                    have all of your shortage divided evenly among the next
          SUN AMERICAN MORTGAGE COMPANY                                             12 months.
          314 S. Franklin Street, 2nd Floor                                   Please make you check payable to: SUN AMERICAN MORTGAGE
          P.O. Box 517                                                        COMPANY and please include your loan number on your check.
          Titusville, PA 16354


            Case 2:17-bk-07807-SHG                 Doc Filed 11/05/19 Entered 11/05/19 20:02:11                             Desc
                                                   Main Document   Page 3 of 7
                                                                                                                                                                                                  PAGE 2 OF 4

                                                                  ********** Continued from front **********


   NEW PAYMENT EFFECTIVE 12/01/2019                                                                                                     $1,644.87
   YOUR ESCROW CUSHION FOR THIS CYCLE IS $522.90.
                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 03/01/2018 AND ENDING 02/28/2019. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 03/01/2018 IS:
   PRIN & INTEREST                                                                                                                      $1,165.72
   ESCROW PAYMENT                                                                                                                         $357.31
   BORROWER PAYMENT                                                                                                                     $1,523.03
                       PAYMENTS TO ESCROW                                       PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                     ACTUAL                     DESCRIPTION                  PRIOR PROJECTED                     ACTUAL
                                                                                                                                  STARTING BALANCE                          $1,550.76                        $1,373.48
   MAR                  $357.31                 $1,457.30 *                        $138.41                                        PMI                                       $1,769.66                          $492.39
   MAR                                                                                                     $1,099.99 *            HOMEOWNERS INS
   MAR                                                                                                       $138.41              PMI
   MAR                                                                                                     $1,099.99              HOMEOWNERS INS
   APR                  $357.31                     $357.31                        $967.00                                        HOMEOWNERS INS                            $1,021.56              A->          $145.96-
   APR                                                                                                         $138.41 *          PMI
   APR                                                                             $138.41                                        PMI
   APR                                                                                                         $857.25            COUNTY TAX
   MAY                  $357.31                     $357.31                        $138.41                                        PMI              T->                          $437.80                           $72.94
   MAY                                                                                                         $138.41 *          PMI
   MAY                                                                             $802.66                                        COUNTY TAX
   JUN                  $357.31                     $357.31                        $138.41                                        PMI                                           $656.70                         $291.84
   JUN                                                                                                         $138.41            PMI
   JUL                  $357.31                     $357.31                        $138.41                                        PMI                                           $875.60                         $510.74
   JUL                                                                                                         $138.41            PMI
   AUG                  $357.31                     $357.31                        $138.41                                        PMI                                       $1,094.50                           $729.64
   AUG                                                                                                         $138.41            PMI
   SEP                  $357.31                     $357.31                        $138.41                                        PMI                                       $1,313.40                           $948.54
   SEP                                                                                                         $138.41            PMI
   OCT                  $357.31                     $357.31                        $138.41                                        PMI                                       $1,532.30                           $243.78
   OCT                                                                                                         $138.41 *          PMI
   OCT                                                                                                         $923.66            COUNTY TAX
   NOV                  $357.31                     $357.31                        $138.41                                        PMI                                           $893.95                         $462.68
   NOV                                                                                                         $138.41 *          PMI
   NOV                                                                             $857.25                                        COUNTY TAX
   DEC                  $357.31                     $357.31                        $138.41                                        PMI                                       $1,112.85                           $681.58
   DEC                                                                                                         $138.41            PMI
   JAN                  $357.31                     $357.31                        $138.41                                        PMI                                       $1,331.75                           $900.48
   JAN                                                                                                         $138.41            PMI
   FEB                  $357.31                     $357.31                        $138.41                                        PMI                                       $1,550.65                        $1,119.38
   FEB            __________                  __________                     __________                      $138.41
                                                                                                          __________              PMI
                    $4,287.72                   $5,387.71                      $4,287.83                   $5,641.81


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $437.80. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $145.96-.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.




                      Case 2:17-bk-07807-SHG                                     Doc Filed 11/05/19 Entered 11/05/19 20:02:11                                                                     Desc
If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we
may not and do not intend to pursue collection of that obligation from you personally. If these circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally.
                                                                                 Main Document   Page 4 of 7
Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired
                                                                                                              PAGE 3 OF 4




Determining your Shortage or Surplus
Shortage:
.
Any shortage in your escrow account is usually caused by one the following items:
.  An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
.  A projected increase in taxes for the upcoming year.
   The number of months elapsed from the time of these disbursements to the new payment effective date.
Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
shortage can be paid either partially or in full.
Surplus:
.
A surplus in your escrow account is usually caused by one the following items:
.   The insurance/taxes paid during the past year were lower than projected.
.   A refund was received from the taxing authority or insurance carrier.
    Additional funds were applied to your escrow account.
If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
your escrow account.




         Case 2:17-bk-07807-SHG             Doc Filed 11/05/19 Entered 11/05/19 20:02:11                      Desc
                                            Main Document   Page 5 of 7
                                                                                                                          PAGE 4 OF 4
    SUN AMERICAN MORTGAGE COMPANY
    314 S. Franklin Street, 2nd Floor
    P.O. Box 517
    Titusville, PA 16354

    1-888-694-4665

    https://myloanweb.com/SunAmerican
                                                                                    ACCOUNT NUMBER




               TERREANCE MALONE                                                     PROPERTY ADDRESS
               VERONICA P MALONE                                                    11578 WEST YUMA STREET
               11578 WEST YUMA STREET                                               AVONDALE, AZ 85323
               AVONDALE, AZ 85323




                                       AnnualPMINotification(originatedafter7Ͳ29Ͳ99)
              
              Private Mortgage Insurance: Your mortgage loan requires private mortgage insurance ("PMI"). The
              premium for the insurance is added to your loan payments. PMI protects lenders against financial loss
              when borrowers default. Under certain circumstances, federal law gives you the right to cancel PMI or
              requires that PMI automatically terminate. Cancellation or termination of PMI does not affect any
              obligationyoumayhavetomaintainothertypesofinsurance.
              
              BorrowerRequestedCancellationofPMI:YouhavetherighttorequestthatPMIbecanceledonorafter
              eitherofthesedates:
              (1)thedatetheprincipalbalanceofyourloanisfirstscheduledtoreach80%oftheoriginalvalueofthe
              propertyor
              (2)thedatetheprincipalbalanceactuallyreaches80%oftheoriginalvalueoftheproperty.
              
              PMIwillonlybecanceledonthesedatesif:
              (1)yousubmitawrittenrequestforcancellation;
              (2)youhaveagoodpaymenthistory;and
              (3)wereceive,ifrequestedandatyourexpense,evidencethat
              the value of the property has not declined below its original value and certification that there are no
              subordinateliensontheproperty.

              A"goodpaymenthistory"meansnopayments60ormoredayspastduewithintwoyearsandnopayments

              30ormoredayspastduewithinoneyearofthecancellationdate.
              
              "Originalvalue"meansthelesserofthecontractsalespriceofthepropertyortheappraisedvalueofthe
              propertyatthetimetheloanwasclosed.
              
              AutomaticTerminationofPMI:Ifyouarecurrentonyourloanpayments,PMIwillautomaticallyterminate
              onthedatetheprincipalbalanceofyourloanisfirstscheduledtoreach78%oftheoriginalvalueofthe
              property. Ifyouarenotcurrentonyourloanpaymentsasofthatdate,PMIwillautomaticallyterminate
              whenyouthereafterbecomecurrentonyourpayments.
              
              Inanyevent,PMIwillnotberequiredonyourmortgageloanbeyondthedatethatisthemidpointofthe
              amortizationperiodfortheloanifyouarecurrentonyourpaymentsonthatdate.




              Case 2:17-bk-07807-SHG               Doc Filed 11/05/19 Entered 11/05/19 20:02:11                           Desc
                                                   Main Document   Page 6 of 7
                                    CERTIFICATE OF SERVICE
         On November 5, 2019, I served the foregoing documents described as Payment Change Notice on
the following individuals by electronic means through the Court’s ECF program:
        COUNSEL FOR DEBTOR
        CARLENE M. SIMMONS
        carlene@simmonsgreenelaw.com

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                          /s/ Maben May
                                                          Maben May

         On November 5, 2019, I served the foregoing documents described as Payment Change Notice on
the following individuals by depositing true copies thereof in the United States mail at Santa Ana,
California enclosed in a sealed envelope, with postage paid, addressed as follows:
        Debtor
        VERONICA P. MALONE
        11578 W. YUMA ST.
        AVONDALE, AZ 85323

        Trustee
        EDWARD J. MANEY
        101 N. FIRST AVE., SUITE 1775
        PHOENIX, AZ 85003

        U.S. Trustee
        U.S. TRUSTEE
        OFFICE OF THE U.S. TRUSTEE
        230 NORTH FIRST AVENUE
        SUITE 204
        PHOENIX, AZ 85003

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                         /s/ Maben May
                                                         Maben May




Case 2:17-bk-07807-SHG             Doc Filed 11/05/19 Entered 11/05/19 20:02:11                      Desc
                                   Main Document   Page 7 of 7
